DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2, the word --to-- should be inserted between “adapted” and “detect”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  The term “the type accelerometer” lacks antecedent basis.  It is suggested that this claim should depend from claim 4, and the word “type” should be deleted.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  A period must be added at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “a data communication system for receiving the vibration signal from the first transducer and providing a current acceleration signal” does not have proper support in the disclosure.  The one mention of this concept is found on page 14, lines 11-15, which state that “a method for monitoring a well condition can include receiving vibration signals arising from well oscillation propagations to generate acceleration data”.   The specification also recites the reverse scenario, stating that “vibration signals generated from acceleration data can provide a positive indication that…” (page 13, lines 21-22).  The specification also states that the following words are interchangeable: “acoustic, sonic, sound, noise, vibration, and acceleration” (Page 10, lines 16-18).  Thus, the specification does not provide details as to how vibration data can be used to generate acceleration data.  It seems more plausible that acceleration data is simply measured by an accelerometer, and that accelerometer data can be indicative of vibrations.  Acoustic sensors also measure oscillations (which can be considered a type of vibration), but it does not seem plausible that vibration data would be transformed into acceleration data, as suggested by the “data communication system” portion of the claim.
Claims 2-15 are rejected based on their dependence upon a rejected claim.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the limitation “a data communication system for receiving the vibration signal from the first transducer and providing a current acceleration signal” is unclear, given that it is not plausible to transform vibration measurements into acceleration.  Rather, it would be more plausible to transform acceleration measurements into vibration (see additional discussion above with regard to 112(a)). 
For purposes of examination, this limitation will be treated as if acceleration and vibration are being used interchangeably, as mentioned in the specification at page 10, lines 16-18.
Claims 2-15 are rejected based on their dependence upon a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,753,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than those of the ‘197 patent.  The instant claims recite essentially the same system as claimed in the ‘197 claims, but use slightly broader language and fewer words.  Thus, the current claims are fully encompassed by the patented claims and obviously directed to the same invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley (US 2012/0051186).
With regard to claim 1, as best understood, Holley discloses a well monitoring system for a wellbore provided with a tubing string (Holley teaches a “hydrocarbon production well” in paragraph 0015, which inherently has a production tubing string) and a wellhead apparatus (i.e. a “subsea tree 3” mentioned in paragraph 0015), comprising:
a first transducer (“hydrophone 1 is fitted to a subsea production control valve 2, which is mounted on a subsea tree 3”) mounted on the wellhead apparatus (3) in vibration communication with the tubing string, configured to sense vibrations arising from a current downhole operation and generate a vibration signal (the hydrophone 1 senses acoustic vibrations);
a data communication system (SEM/SCM, paragraphs 0015-0016) for receiving the vibration signal from the first transducer and providing a current acceleration signal (as best understood, vibration signals and acceleration signals are being treated as essentially interchangeable, in view of the 112(b) issues set forth above);
a data acquisition system (i.e. a “database,” paragraph 0018) loaded with reference signals indicative of previously recorded known downhole operations (i.e. “historical data” relating to “valve position as well as fault condition acoustic signatures,” paragraph 0018); and
a processing system (i.e. “well head control system 8”) connected to the data acquisition system and the data communication system, adapted to compare the current acceleration signal with the reference signals, and identify the current downhole operation that generated the vibration signal, based on the comparison (Paragraph 0018, “by suitable comparison [with the stored historical data] the position of the valve 2 may be determined.  In addition, the processing may recognize whether there is abnormal behavior, i.e. a fault, of the valve.”  The position of the valve, or any faults are considered to be “current downhole operations” that can be identified by the system).
With regard to claim 2, Holley discloses that the current downhole operation includes any one or more of:
(i.e. “position of the valve”), confirming movement of an actuation device (paragraph 0022—“confirm valve and choke movement”), ascertaining location of the actuation device, or position of a port (paragraph 0022—“choke movement,” which involves port position).
With regard to claim 3, Holley discloses that the system has “general application to subsea equipment generating a measurable frequency spectrum/acceleration” and that this can include “for example valves and chokes…involved in controlling the fluid flow from a well and further devices such as high integrity pipeline protection valves” (paragraphs 0022-0023).  Thus, since Holley’s device is capable of measuring sound from any device that generates a “measurable frequency spectrum/acceleration,” then Holley’s device can detect shearing of shear pins, movement of sleeves, etc.
With regard to claim 5, although Holley is silent as to the specific type of accelerometer, the claim covers all three types of accelerometers, and thus Holley necessarily discloses one of the claimed three.
With regard to claim 6, the first transducer includes a microphone (i.e. a “hydrophone” 8), and the vibration signal is an acoustic signal (the hydrophone measures acoustic signals).
With regard to claim 7, the first transducer (hydrophone 8) is an electro-acoustic transducer (i.e. the hydrophone transduces acoustic signals into electric signals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley.
With regard to claim 4, Holley discloses that the first transducer includes an accelerometer (10), adapted detect and generate the vibration signal over time.  However, Holley fails to disclose that the accelerometer detects acceleration in the X and Z axes.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Holley such that the accelerometer detects acceleration in at least the X and Z axes, in order to provide important information to the operators.
With regard to claims 8-11, Holley discloses that a pressure transducer can be used to determine opening and closing states of a valve (paragraph 0004).  However, Holley also teaches that pressure information is “insufficient…to enable a full analysis of equipment” (paragraph 0006).
in addition to acoustic measurements would provide a more complete picture of the well equipment.
With regard to claim 12, Holley fails to disclose an additional accelerometer mounted on the wellhead apparatus away from the accelerometer, and adapted to provide an additional vibration signal.
However, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Holley by providing an additional accelerometer, as it has been held that the mere duplication of parts has no patentable significance (see MPEP 2144 VI. B.).  In addition, it would be obvious to place the additional accelerometer “away” from the first accelerometer, in order to measure a different acceleration, otherwise the additional accelerometer would be entirely redundant.
With regard to claim 13, Holley, as modified, fails to disclose that the two accelerometers are offset from the tubing string axis.
However, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Holley by placing both accelerometers off of the on the tubular axis would block or impede fluid flow within the central flow bore of the tubing.
With regard to claims 14 and 15, Holley fails to disclose the use of sonic filters or noise signatures to remove background noise.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Holley by providing sonic filters or utilizing noise signatures, as examiner hereby takes Official Notice that such measures were well known for improving the clarity of measured data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT E FULLER/Primary Examiner, Art Unit 3676